Exhibit 10.30

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (“Agreement”) is entered into as of September 10, 2004
by and between Equity Residential, a Maryland real estate investment trust (the
“Company”), and Donna Brandin (the “Executive”).

 


WITNESSETH

 

WHEREAS, the Board of Trustees of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists or may exist
in the future and that the threat or the occurrence of such an event can result
in significant distractions of its key management personnel because of the
uncertainties inherent in such a situation;

 

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its shareholders to retain the services of the Executive in
the event of a threat or occurrence of a Change in Control of the Company and to
ensure her continued dedication and efforts in such event without undue concern
for her personal financial and employment security; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Company, particularly in the event of a threat or the occurrence of either a
Change in Control or a termination of her employment by the Company without
cause, the Company desires to enter into this Agreement with the Executive to
provide the Executive with certain benefits in the event her employment is
terminated as a result of such an event.

 


AGREEMENT

 

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein and other good and valuation consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:

 

1.                                       Term of Agreement. This Agreement shall
commence as of the date hereof and shall continue in effect until the date the
Executive’s employment is terminated.

 

2.                                       Definitions

 

2.1                                 Accrued Compensation. “Accrued Compensation”
shall mean an amount which shall include all amounts earned or accrued through
the “Termination Date” (as hereinafter defined) but not paid as of the
Termination Date for: (i) base salary, (ii) reimbursement for reasonable and
necessary expenses incurred by the Executive on behalf of the Company during the
period ending on the Termination Date, and (iii) vacation and sick leave pay (to
the extent provided by Company policy or applicable law).

 

2.2                                 Base Amount. “Base Amount” shall mean the
Executive’s annual base salary at the rate in effect on the Termination Date.

 

2.3                                 Bonus Amount. “Bonus Amount” shall mean the
annual average of the cash amount paid to the Executive under the Company’s
annual cash bonus plan for the two years immediately preceding the year in which
the Executive’s employment terminates. If the Executive’s employment is
terminated prior to payment of the 2005 calendar year bonus,

 

--------------------------------------------------------------------------------


 

 “Bonus Amount” shall mean 100% of the target bonus that the Executive would
have been eligible to receive for such year.

 

2.4                                 Cause. A termination of employment is for
“Cause” if the Executive has been convicted of a felony involving fraud or
dishonesty or the termination is evidenced by a resolution adopted in good faith
by at least two-thirds of the Board that the Executive: (i) intentionally and
continually failed substantially to perform her reasonably assigned duties with
the Company (other than a failure resulting from the Executive’s incapacity due
to physical or mental illness or from the Executive’s assignment of duties that
would constitute “Good Reason” as hereinafter defined) which failure continued
for a period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to the Executive specifying the
manner in which the Executive has failed substantially to perform or
(ii) intentionally engaged in conduct which is demonstrably and materially
injurious to the Company; provided, however, that no termination of the
Executive’s employment shall be for Cause as set forth in clause (ii) above
until (x) there shall have been delivered to the Executive a copy of a written
notice setting forth that the Executive was guilty of the conduct set forth in
clause (ii) and specifying the particulars thereof in detail and (y) the
Executive shall have been provided an opportunity to be heard in person by the
Board (with the assistance of the Executive’s counsel if the Executive so
desires). Neither an act nor a failure to act, on the Executive’s part shall be
considered “intentional” unless the Executive has acted or failed to act with a
lack of good faith and with a lack of reasonable belief that the Executive’s
action or failure to act was in the best interest of the Company.
Notwithstanding anything contained in this Agreement to the contrary, no failure
to perform by the Executive after a Notice of Termination (as defined in
Section 2.9) is given by the Executive shall constitute Cause for purposes of
this Agreement.

 

2.5                                 Change in Control. A “Change in Control”
shall mean any of the following events:

 

(a)                                  An acquisition (other than directly from
the Company) of any voting securities of the Company (the “Voting Securities”)
by any “Person” (as the term person is used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of 30% or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part thereof) maintained by
(x) the Company or (y) any corporation or other Person of which a majority of
its voting power or its equity securities or equity interest is owned directly
or indirectly by the Company (a “Subsidiary”), (ii) the Company or any
Subsidiary or (iii) any Person in connection with a “Non-Control Transaction”
(as hereinafter defined).

 

(b)                                 Approval by stockholders of the Company of:

 

(i)                                     A merger, consolidation or
reorganization involving the Company, unless:

 

(A)                              the stockholders of the Company, immediately
before such merger, consolidation or reorganization, own, directly or
indirectly, immediately following such merger, consolidation or reorganization,
at

 

2

--------------------------------------------------------------------------------


 

least seventy percent (70%) of the combined voting power of the outstanding
Voting Securities of the corporation or other entity resulting from such merger
or consolidation or reorganization (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation or reorganization; and

 

(B)                                the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation or reorganization constitute at least a majority
of the members of the board of directors or similar governing body of the
Surviving Corporation or a corporation or other entity beneficially owning,
directly or indirectly, a majority of the Voting Securities of the Surviving
Corporation;

 

(ii)                                  A complete liquidation or dissolution of
the Company; or

 

(iii)                               An agreement for the sale or other
disposition of all or substantially all of the assets of the Company to any
Person (other than to an entity of which the Company directly or indirectly owns
at least 70% of the voting shares).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

 

(c)                                  The rejection by the voting Beneficial
Owners of the outstanding Shares of the entire slate of trustees that the Board
proposes at a single election of trustees; or

 

(d)                                 The rejection by the voting Beneficial
Owners of the outstanding Shares of one-half or more of the trustees that the
Board proposes over any two or more consecutive elections of trustees.

 

(e)                                  Notwithstanding anything contained in this
Agreement to the contrary, if the Executive’s employment is terminated prior to
a Change in Control and the Executive reasonably demonstrates that such
termination: (i) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control and
who effectuates a Change in Control (a “Third Party”) or (ii) otherwise occurred
in connection with, or in anticipation of, a Change in Control which actually
occurs, then for all purposes of this Agreement, the date of a Change in Control
with respect to the Executive shall mean the date immediately prior to the date
of such termination of the Executive’s employment.

 

3

--------------------------------------------------------------------------------


 

2.6                                 Company. The “Company” shall include the
Company’s “Successors and Assigns” (as hereinafter defined).

 

2.7                                 Disability. “Disability” shall mean a
physical or mental infirmity that entitles the Executive to benefits under the
Company sponsored long-term disability plan in which he or she participates.

 

2.8                                 Good Reason.

 

(a)                                  “Good Reason” shall mean the occurrence of
any of the events or conditions described in subsections (i) through
(vii) hereof:

 

(i)                                     a change in the Executive’s status,
position or responsibilities (including reporting responsibilities) which, in
the Executive’s reasonable judgment, represents a substantial adverse change
from her status, position or responsibilities; or the assignment to the
Executive of any duties or responsibilities which, in the Executive’s reasonable
judgment, are inconsistent with her status, title, position or responsibilities.

 

(ii)                                  a reduction in the Executive’s base salary
or any failure to pay the Executive any compensation or benefits to which she is
entitled within five days of written notice thereof;

 

(iii)                               the Company’s requiring the Executive to be
based at any place outside a 30-mile radius from the Executive’s principal
location of business in Chicago, Illinois, except for reasonably required travel
on the Company’s business;

 

(iv)                              the insolvency or the filing (by any party,
including the Company) of a petition for bankruptcy of the Company, which
petition is not dismissed within sixty (60) days;

 

(v)                                 any material breach by the Company of any
provision of this Agreement;

 

(vi)                              any purported termination of the Executive’s
employment for Cause by the Company which does not comply with the terms of
Section 2.4; or

 

(vii)                           the failure of the Company to obtain an
agreement, satisfactory to the Executive, from any Successors and Assigns to
assume and agree to perform this Agreement, as contemplated in Section 6 hereof.

 

(b)                                 Any event or condition described in
Section 2.8(a)(i) through (vii) which occurs prior to a Change in Control, but
which the Executive reasonably demonstrates arose in connection with, or in
anticipation of, a Change in Control, which actually occurs, shall constitute
Good Reason for purposes of this Agreement notwithstanding that it occurred
prior to the Change in Control.

 

4

--------------------------------------------------------------------------------


 

2.9.                              Notice of Termination. “Notice of Termination”
shall mean a written notice of termination from the Company of the Executive’s
employment which indicates a specific termination provision in this Agreement
relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

2.10.                        Pro Rata Bonus. “Pro Rata Bonus” shall mean an
amount equal to 100% of the target bonus that the Executive would have been
eligible to receive for the Company’s fiscal year in which the Executive’s
employment terminates, multiplied by a fraction, the numerator of which is the
number of days in such fiscal year through the Termination Date and the
denominator of which is 365.

 

2.11.                        Successors and Assigns. “Successors and Assigns”
shall mean a corporation or other entity acquiring all or substantially all the
Voting Securities, assets or business of the Company whether by operation of law
or otherwise, and any affiliate of such Successors and Assigns.

 

2.12.                        Termination Date. “Termination Date” shall mean the
first to occur of:  (a) in the case of the Executive’s death, her date of death,
(b) in the case of Good Reason, the last day of her employment and (c) in all
other cases, the date specified in the Notice of Termination or if no Notice of
Termination is sent, the last day of her employment; provided, however, that if
the Executive’s employment is terminated by the Company due to Disability, the
date specified in the Notice of Termination shall be the 30th day after receipt
of the Notice of Termination by the Executive, provided that the Executive shall
not have returned to the full-time performance of her duties within 30 days
after such receipt.

 

3.                                       Termination of Employment. The
Executive shall be entitled to the following compensation and benefits if her
employment with the Company is terminated:

 

(a)                                  If the Executive’s employment with the
Company shall be terminated: (i) by the Company for Cause or Disability, (ii) by
reason of the Executive’s death or (iii) by the Executive other than for Good
Reason, the Company shall pay to the Executive the Accrued Compensation;
provided, however, if an employment agreement is in existence between the
Company and/or any of its affiliates and the Executive on the Termination Date,
the Company and/or its affiliates, as the case may be, shall also pay to the
Executive any amounts owed to the Executive pursuant to such employment
agreement.

 

(b)                                 If the Executive’s employment with the
Company shall be terminated by the Company other than for Cause, death or
Disability or by the Executive for Good Reason,  the Executive shall be entitled
to the following:

 

(i)                                     the Company shall pay the Executive all
Accrued Compensation,  a Pro-Rata Bonus and 100% of any unpaid bonus with
respect to the Company’s fiscal year ended prior to the Termination Date.

 

(ii)                                  the Company shall pay the Executive as
severance pay and in lieu of any further compensation for periods subsequent to
the Termination Date, in a single payment an amount in cash equal to one
(1) times the sum of (A) the Base Amount and (B) the Bonus Amount; provided,
however, if an employment agreement is in existence between the Company and/or
any of its affiliates and

 

5

--------------------------------------------------------------------------------


 

the Executive on the Termination Date, any amount due the Executive under this
Section 3(b)(ii) shall be reduced by the amount of Base Amount and Bonus Amount
paid as severance pay to Executive pursuant to such employment agreement in lieu
of compensation for periods subsequent to the Termination Date.

 

(iii)                               for twelve (12) months following the
Termination Date, (the “Continuation Period”), the Company shall at its expense
continue on behalf of the Executive and her dependents and beneficiaries the
same medical, dental, life, disability and hospitalization benefits provided to
the Executive immediately prior to the termination of employment. The coverage
and benefits (including deductibles and costs) provided in this
Section 3(b)(iii) during the Continuation Period shall be no less favorable to
the Executive and her or her dependents and beneficiaries than the most
favorable of such coverages and benefits during any of the periods referred to
in clauses (A) and (B) above. The Company’s obligation hereunder with respect to
the foregoing benefits shall be limited to the extent that the Executive obtains
any such benefits pursuant to a subsequent employer’s benefit plans, in which
case the Company may reduce the coverage of any benefits it is required to
provide the Executive hereunder as long as the aggregate coverages and benefits
of the combined benefits plans is no less favorable to the Executive than the
coverages and benefits required to be provided hereunder. This
subsection (iii) shall not be interpreted so as to limit any benefits to which
the Executive, her dependents or beneficiaries may be otherwise entitled under
any of the Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment, including without limitation, retiree
medical and life insurance benefits;

 

(iv)                              all theretofore unvested stock options,
restricted options, restricted stock, performance shares, phantom share awards,
share appreciation rights, dividend equivalents and any other awards issued to
the Executive pursuant to the Company’s Share Incentive Plan, as amended or
replaced time to time, shall immediately vest at the maximum possible amount;
with the exception of performance shares and other awards which have a variable
payout, in which case such performance shares/awards shall immediately vest at
the greater of: (i) the 100% target level; or (ii) the number of shares earned
calculated using the valuation method as of the date of termination of
employment; and

 

(c)                                  The amounts provided for in Sections
3(b)(i) and (ii) shall be paid in a single lump sum cash payment in immediately
available funds within five (5) days following the expiration of any required
waiting period under the release agreement referenced in Section 11 hereof (or
earlier, if required by applicable law).

 

(d)                                 The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, and no such payment shall be offset or reduced by
the amount of any compensation or benefits provided to the Executive in any
subsequent employment except as provided in Section 3(b)(iii).

 

(e)                                  The Executive’s entitlement to any other
compensation or benefits or any indemnification shall be determined in
accordance with the Company’s employee benefit plans

 

6

--------------------------------------------------------------------------------


 

and other applicable programs, policies and practices or any indemnification
agreement in effect.

 

4.                                       Notice of Termination. Any purported
termination of the Executive’s employment by the Company shall be communicated
by Notice of Termination to the Executive. For purposes of this Agreement, no
such purported termination shall be effective without such Notice of
Termination.

 

5.                                       Successors; Binding Agreement. This
Agreement shall be binding upon and shall inure to the benefit of the Company,
its Successors and Assigns, and the Company shall require any Successors and
Assigns to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. Neither this Agreement nor
any right or interest hereunder shall be assignable or transferable by the
Executive, her beneficiaries or legal representatives, except by will or by the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s legal personal representative.

 

6.                                       Fees and Expenses. The Company shall
pay all legal fees and related expenses (including the costs of experts,
evidence and counsel) incurred by the Executive as a result of the Executive
obtaining or enforcing any right or benefit provided by this Agreement.
Furthermore, any amounts due Executive by the Company that are not paid when due
under this Agreement shall bear interest at the Prime Rate (as declared by Bank
of America, N.A. from time to time) plus 5% from the time when the payment is
due until the date the payment is made.

 

7.                                       Notice. For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
(including the Notice of Termination) shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, by overnight courier or by facsimile,
addressed to the respective addresses and facsimile numbers last given by each
party to the other, provided that all notices to the Company shall be directed
to the attention of the Chairman of the Board with a copy to the Secretary of
the Company. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.

 

8.                                       Non-Exclusivity of Rights. Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company (except for any severance or termination policies, plans,
programs or practices) and for which the Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreements with the Company (except for any severance or termination
agreement). Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Company shall be
payable in accordance with such plan or program, except as explicitly modified
by this Agreement.

 

9.                                       No Guaranteed Employment. The Executive
and the Company acknowledge that, except as may otherwise be provided under any
other written agreement between the Executive and the Company, the employment of
the Executive by the Company is “at will” and

 

7

--------------------------------------------------------------------------------


 

may be terminated by either the Executive or the Company at any time, subject,
however to the rights of the Executive provided herein in the event of any such
termination.

 

10.                                 Settlement of Claims. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against the Executive or others.

 

11.                                 Full Satisfaction; Waiver and Release;
Non-Competition. As a condition to receiving the payments and benefits
hereunder, the Executive shall execute a document in customary form, releasing
and waiving any and all claims, causes of actions and the like against the
Company and its successors, shareholders, officers, trustees, agents and
employees, regarding all matters relating to the Executive’s service as an
employee of the Company or any affiliates and the termination of such
relationship. Said document shall also contain appropriate confidentiality
provisions and a one-year non-competition and employee non-solicitation covenant
by the Executive. Such claims include, without limitation, any claims arising
under Age Discrimination in Employment Act of 1967, as amended (the “ADEA”);
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991, as amended; the Equal Pay Act of 1962; the American Disabilities Act of
1990; the Family Medical Leave Act, as amended; the Employee Retirement Income
Security Act of 1976, as amended; or any other federal, state or local statute
or ordinance, but exclude any claims that arise out of an asserted breach of the
terms of this Agreement or current or future claims related to the matters
described in Section 8.

 

12.                                 Miscellaneous. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provisions of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

 

13.                                 Governing Law. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Illinois without giving effect to the conflict of laws principles thereof.
Any action brought by any party to this Agreement shall be brought and
maintained in a court of competent jurisdiction in Cook County in the State of
Illinois.

 

14.                                 Severability. The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

15.                                 Entire Agreement. This Agreement constitutes
the entire agreement between the parties hereto and supersedes all prior
agreements, if any, understandings and arrangements, oral or written, between
the parties hereto with respect to the subject matter hereof.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

By:

     /s/ Bruce W. Duncan

 

 

 

     Bruce W. Duncan

 

 

     President and CEO

 

 

 

 

 

By:

     /s/ Donna Brandin

 

 

 

     Donna Brandin, Executive

 

9

--------------------------------------------------------------------------------

 